UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6853



JOHN WESLEY OWNBY, JR.,

                                              Petitioner - Appellant,

          versus


G. K. WASHINGTON, Warden,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-01-159-7)


Submitted:   August 23, 2001              Decided:   September 5, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Wesley Ownby, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Wesley Ownby, Jr., appeals the district court’s order

dismissing as untimely his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2001).   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court.   See Ownby v. Washington, No.

CA-01-159-7 (W.D. Va. Apr. 19, 2001).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                  2